Citation Nr: 1718841	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to October 30, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1969 to December 1970.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In a June 16, 2016 communication, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to TDIU prior to October 30, 2014.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of entitlement to TDIU was first denied in an August 2009 rating decision.  The Veteran perfected his appeal with regard to the issue in June 2013.  In a June 2016 written communication, however, the Veteran stated that he wished to withdraw the issue on appeal.  The withdrawal was effective immediately upon receipt by VA. 38 C.F.R. § 20.204  (b)(3) (2016).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2016).  The Veteran has withdrawn the appeal on the issue of entitlement to TDIU. The Board finds that the Veteran's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57   (2011).  Thus, as there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to the issue, and it is dismissed.


ORDER

The claim for entitlement to TDIU prior to October 30, 2014 is dismissed without prejudice.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


